Citation Nr: 0925121	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1976. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO in 
Cleveland, Ohio denied service connection for tinnitus.  In 
April 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Roanoke, 
Virginia, which has certified the case for appellate review.  

In his September 2006 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In December 2006, the Veteran requested a hearing in 
Washington, DC instead of a hearing at the RO.  In a June 
2008 signed statement, the Veteran cancelled his hearing 
request.  

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

As a final preliminary matter, the Board notes that in the 
June 2009 appellant's brief, the Veteran's representative 
indicates that a claim for service connection for hearing 
loss should be on appeal.  It does not appear that a claim 
for service connection for hearing loss has yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran likely had significant in-service 
noise exposure, tinnitus was not shown in service or for 
years thereafter, and the most probative opinion evidence on 
the question of whether there exists a medical nexus between 
the Veteran's current tinnitus and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  

The Board notes that in a March 2008 post-rating letter the 
RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claim-is 
not shown to prejudice the Veteran.  Because the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of August 2005 
audiological testing and a December 2005 VA medical opinion.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.

The evidence of record establishes that the Veteran has 
current tinnitus, as indicated, for example, in an April 2004 
letter from a private physician stating that the Veteran has 
tinnitus.  However, the record simply fails to establish that 
his tinnitus is medically related to any incident of service.

The Veteran served in the U.S. Air Force for over 20 years 
and service records show he spent thousands of hours in 
aircraft.  Noise exposure in service is conceded.  However, 
tinnitus is not shown in sere.  There are multiple reports of 
hearing tests in the Veteran's service treatment records.  
The Board notes that different units (ASA and ISO (ANSI)) 
were used by the military during the course of the Veteran's 
service.  It is unclear what unit was used on some of the 
recorded hearing tests.  The Board also recognizes that in 
November 1971, high frequency hearing loss was listed as a 
defect after examination.  The hearing test results from that 
examination are markedly different from other hearing tests 
of record during that time period, and high frequency hearing 
loss was not mentioned again in the service treatment 
records.  In any event, after a review of the Veteran's 
service treatment records, a VA examiner opined that the 
Veteran had normal hearing during service.  None of these 
records reflect any complaint, finding, or diagnosis of 
tinnitus.  

Moreover, tinnitus is not medically documented until years 
after service.  According to the June 2004 letter from the 
Veteran's private physician-who specializes in ear, nose, 
and throat pathology-the Veteran presented with bilateral 
tinnitus at that time.  The Veteran reported that tinnitus 
had been present for several years.  The physician noted that 
the Veteran flew in large engine planes for years during 
service and was exposed to significant noise.  The physician 
also noted certain activities (apparently activities that may 
cause tinnitus) that the Veteran had not participated in 
during or after service.  According to the physician, the 
examination was consistent with noise-induced sensorineural 
hearing loss with secondary tinnitus.  

A VA contracted audiological evaluation was performed in 
August 2005.  The evaluation was performed by a clinical 
audiologist with the following credentials: M.Ed., CCC-A.  
The results showed bilateral sensorineural hearing loss.  The 
audiologist relayed the Veteran's complaints of tinnitus and 
history of noise exposure in service.  In the audiologist's 
summary, she stated that while subjective tinnitus cannot be 
substantiated, it is more likely than not that tinnitus is 
present secondary to noise exposure and hearing loss.  No 
rationale for this opinion was provided, nor did the 
audiologist specify what noise exposure she thought caused 
tinnitus.  

A VA opinion was obtained in December 2005.  Doctor KD, the 
audiologist providing the opinion-whose credentials 
included, Ph.D., CCC-A, FAAA-relayed that he was a board 
certified, licensed audiologist with 30 years of experience 
who had worked for VA for 20 years as an audiologist, service 
chief, and currently in the Audiology and Speech Pathology 
Program Office.  He stated that he had extensive experience 
in forensic audiology and noise exposure having taught 
graduate courses and having written hundreds of opinions on 
hearing loss and tinnitus for VA and the Board.   

After a review of the claims file and pertinent military and 
medical records, including the letter from the Veteran's 
physician and the August 2005 audiological evaluation, Dr. KD 
opined that the hearing loss and tinnitus were not caused by 
or a result of military service.  He explained that the 
opinion of the other audiologist was without factual basis 
and there was no evidence in the record that noise-induced 
hearing loss occurred during military service.  Doctor KD did 
agree with the other examiners that the Veteran's tinnitus 
was more likely than not secondary to hearing loss.  

Doctor KD stated that hearing loss is the most common risk 
factor associated with tinnitus.  However, he opined that 
there was no evidence that hearing loss was incurred in or 
aggravated by military service in this case.  To support this 
opinion, he stated that a recent Institute of Medicine 
(National Academy of Sciences) study of military noise 
exposure concludes that there is no scientific basis for 
late-onset noise-induced hearing loss, that is, noise-induced 
hearing loss that develops many years after last exposure.  
According to Dr. KD, based on a review of the scientific 
literature, the Institute of Medicine concluded that noise-
induced hearing loss is fully expressed immediately or 
shortly after the noise exposure.  Therefore, Dr. KD felt 
there was no basis for believing that the current hearing 
loss is related to military service.  He also noted that 
tinnitus can appear spontaneously at any time due to a 
variety of causes, and that often the appearance of tinnitus 
accompanies increasing hearing loss, other medical 
conditions, or psychological factors.  Dr. KD stated that 
nevertheless, there is no evidence in the record on which to 
conclude that tinnitus was incurred in or aggravated by 
military service.  

As indicated above, tinnitus was not shown in service or 
until 2004-more than 25 years after service.  In 2004, the 
Veteran relayed that he had had tinnitus for several years.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As regards the question of whether there exists a medical 
relationship between current tinnitus and service, the Board 
notes, initially, that the Veteran's private physician, the 
VA-contracted audiologist, and Dr. KD all noted that the 
Veteran's tinnitus is secondary to his hearing loss.  It is 
important to note that the Veteran is not service-connected 
for hearing loss; therefore, any claim for service connection 
as secondary hearing loss must fail.  See 38 C.F.R. § 3.310 
(2008).  

Moreover, the record contains conflicting opinions on the 
question of whether the Veteran's has tinnitus related to his 
military service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the private physician noted that examination 
was consistent with noise-induced sensorineural hearing loss 
with secondary tinnitus.  However, the physician did not 
offer an opinion as to the cause of hearing loss and did not 
opine that tinnitus was related to service.  While the August 
2005 audiologist related tinnitus to service, no rationale 
for the opinion was given, and that opinion-by a non-
physician-is of little probative value.  

By contrast, the only opinion supported by stated rationale 
was provided by Dr. KD.  The Board has accorded this opinion 
great probative weight, as it was provided after review of 
the available evidence, including service treatment records, 
the April 2004 letter from the private physician, and the 
August 2005 report from the audiologist.  Moreover, Dr. KD 
provided a logical rationale supported by medical literature.  
As Dr. KD opined that tinnitus is not related to service, the 
most probative (persuasive) competent opinion on the question 
of medical nexus weighs against the claim.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether there 
exists a relationship between the tinnitus for which service 
connection is sought and service-a matter within the 
province of trained professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


